PER CURIAM.
In light of this court’s holdings which we have repeatedly reaffirmed — that mere presence by an accused at the scene of an offense which is committed by another, even under circumstances where there is knowledge that an offense is going to be committed, is not sufficient to establish aiding and abetting, G.C. v. State, 407 So.2d 639 (Fla. 3d DCA 1981); J.L.B. v. State, 396 So.2d 761 (Fla. 3d DCA 1981); J.O. v. State, 384 So.2d 966 (Fla. 3d DCA 1980) — the adjudication of delinquency for theft, on the facts of this case, cannot stand.
Reversed and remanded with instructions to discharge the respondent.